December 7, 2009

Dr Pepper Snapple Group, Inc.
5301 Legacy Drive
Plano, Texas 75024

Gentlemen:

This is to confirm the consent of Dr Pepper Snapple Group, Inc. (“DPS”) to the
change in control of The Pepsi Bottling Group (“PBG”) and PepsiAmericas, Inc.
(“PAS”) when PepsiCo purchases these two bottlers (the “Transaction”) in the
previously announced transaction, subject to the following terms:



1.   Value. At closing (the “Closing”) of the Transaction, PepsiCo shall pay to
DPS a one-time payment of $900 million.



2.   Condition to Closing. The Closing of the Transaction is subject to PepsiCo
obtaining all regulatory approvals required for the transaction, including
expiration of the waiting period required by the Hart-Scott-Rodino Antitrust
Improvements Act of 1976.



3.   Master Licenses. On the date of the Closing of the Transaction, DPS will
issue to PBNA and PBNA shall execute, four Master Licenses (including a Master
License Agreement for Abtex in the event that PepsiCo/PBNA proceeds with the
acquisition of Abtex at or prior to Closing) in the form agreed to on the date
hereof by the parties for certain trademark brands and territories as follows:

     
United States:
Canada:
Mexico:
  Dr Pepper, Crush and Schweppes
Crush, Schweppes, Dr Pepper, Vernors and Sussex
Squirt and Canada Dry



      Abtex: Dr Pepper, Seven Up, Sunkist, A&W, Squirt, Canada Dry, Hawaiian
Punch

The Master License for Canada, Mexico and Abtex will need to be changed slightly
to reflect the different brands in the respective markets. The parties agree
that there will be no fair market value buyout provision contained in the Canada
or Mexico Master License Agreements. The Mexico Master License Agreement will
include territories in which PBG currently has executed license agreements and
in the Monterey/Gomex Palacio territories in which it currently distributes the
Squirt brand with Licensor’s consent.



4.   Master Licenses Effective Date. The effective date of the Master License
shall be the date of the Closing. On the date of the Closing, all DPS brand
rights previously licensed to PAS and PBG shall be deemed surrendered to DPS and
PBNA shall cause all DPS brand licenses previously issued to PAS and PBG to be
stamped “Cancelled” and delivered to DPS within 7 days.



5.   Other DPS Brands. PBNA will continue, in certain US territories as agreed
by DPS and PBNA, the manufacture, sale and distribution of DPS brands not part
of a Master License, i.e., Squirt, Canada Dry



6.   Confidentiality. DPS and PBNA hereby agree that the commercial terms of
this agreement will be kept strictly confidential.



7.   No Public Announcements. No public announcements will be made in regards to
this letter agreement without prior agreement of DPS and PBNA; provided that
either party may make such disclosure if advised in writing by counsel that it
is legally required to do so. DPS and PBNA will discuss and agree on all public
announcements.



8.   Closing. The Closing of the Transaction must occur not later than June 30,
2010. If the Closing does not occur prior to that date for any reason, this
Letter and DPS’s consent herein, shall terminate and have no further force or
effect, without any liability of either party to the other as a result of such
termination.

If the foregoing is acceptable to you please indicate your agreement in the
space provided below.

Very truly yours,

PepsiCo, Inc.

                 
 
  By:   /s/ Indra K. Nooyi    
 
           
 
      Indra K. Nooyi
Chairman & Chief Executive Officer Accepted and Agreed:         Dr Pepper
Snapple Group, Inc.         By:  
/s/ Larry D. Young
 
 
   
 
 
 
   
Larry D. Young
President & Chief Executive Officer
 

 



